MEMO.ENDORSED

AS8d MAEMO ED Palme io Eled 18/9/40 Pager at

Troy P. Cunningham

77 Water Street, Suite 2100

New York, New York 10005

Troy.Cynningham@lewisbrisbois.com

B [2 | S B) O | S Direct: 646.783.0904

LEWIS BRISBOIS BISGAARD & SMITH LLP

October 29, 2020 File No. 29133.265

VIA ECF

The Honorable Nelson S. Roman
United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas Street,

White Plains, NY 10601-4150

Re: Holiness v. LG Chem Ltd., No. 7:17-cv-07726-NSR-PED
Dear Judge Roman:

This office represents Defendant LG Chem, Ltd. (“LG Chem’) in the above-referenced
action. We write to inform the Court that LG Chem has resolved and voluntarily dismissed all

third-party claims, cross-claims counterclaims asserted by and between LG Chem,
Gigglesworld, and ECSupply in this action. As the Court is aware, LG Chem has a pending

motion for summary judgment based on lack of personal jurisdiction that is now withdrawn a
moot. Upon information and belief, Plaintiffs’ claims against the other parties to this action
remain and will continue.
We appreciate Your Honor’s time and consideration with regard to this matter.
Respectfully,
/s/ Troy P. Cunningham

Troy P. Cunningham for
LEWIS BRISBOIS BISGAARD & SMITH LLP

ce: All Counsel of Record (via ECF) Deft. LG Chem's motion for summary judgment is
ee deemed withdrawn as moot. Clerk of Court

usr n¥ requested to terminate the motion (doc. 166).
BC DOCUD MENT ; Dated: Oct. 29,2020 SO ORDERED ~~
| ELE nen LLY + ~— —

! DATE FI oTLED:, “atin

SS .

oo 2 — pao

 

ea HON. NELSON S. ROMAN _
aceite UNITED STATES DISTRICT JUDGE.

ARIZONA + CALIFORNIA + COLORADO +» CONNECTICUT » FLORIDA + GEORGIA « ILLINOIS * INDIANA +» KANSAS + KENTUCKY
LOUISIANA + MARYLAND: - MASSACHUSETTS + MISSOURI +» NEVADA + NEW JERSEY + NEW MEXICO + NEW YORK

NORTH CAROLINA »« OHIO +» OREGON + PENNSYLVANIA + RHODE ISLAND + TEXAS +« WASHINGTON + WEST VIRGINIA
4833-5267-6560.1
